SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2000 Commission File Number 33-82034 INDIANTOWN COGENERATION, L.P. (Exact name of co-registrant as specified in its charter) Delaware 52-1722490 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) Indiantown Cogeneration Funding Corporation (Exact name of co-registrant as specified in its charter) Delaware 52-1889595 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 7500 Old Georgetown Road, 13th Floor Bethesda, Maryland 20814-6161 (Registrants' address of principal executive offices) (301)-280-6800 (Registrants' telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Indiantown Cogeneration, L.P. Indiantown Cogeneration Funding Corporation PART I FINANCIAL INFORMATION Page No. Item 1 Financial Statements: Consolidated Balance Sheets as of June 30, 2000 (Unaudited) and December 31, 19991 Consolidated Statements of Operations for the Six Months Ended June 30, 2000 (Unaudited) and June 30, 1999 (Unaudited)3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2000 (Unaudited) and June 30, 1999 (Unaudited)4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations8 PART II OTHER INFORMATION Item 1 Legal Proceedings12 Item 5 Other Information14 Item 6 Exhibits and Reports on Form 8K16 Signatures17 -i- PART I FINANCIAL INFORMATION Indiantown Cogeneration, L.P. Consolidated Balance Sheets As of June 30, 2000 and December 31, 1999 June 30, December 31, ASSETS 2000 1999 (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ 1,179,476 $ 2,416,997 Accounts receivable-trade 14,195,106 13,471,985 Inventories 1,170,225 1,146,017 Prepaids 1,160,015 807,372 Deposits 44,450 44,450 Investments held by Trustee, including restricted funds of $2,741,432 and $2,752,669, respectively 3,549,368 3,283,909 Total current assets 21,298,640 21,170,730 INVESTMENTS HELD BY TRUSTEE, restricted funds 14,549,425 14,501,877 DEPOSITS 153,517 80,000 PROPERTY, PLANT & EQUIPMENT: Land 8,582,363 8,582,363 Electric and steam generating facilities 699,955,226 698,401,089 Less accumulated depreciation (72,953,072) (65,534,397) Net property, plant & equipment 635,584,517 641,449,055 FUEL RESERVE 2,079,376 1,318,099 DEFERRED FINANCING COSTS, net of accumulated amortization of $44,266,934 and $43,854,648, respectively 15,919,982 16,332,268 Total assets $689,585,457 $694,852,029 The accompanying notes are an integral part of these consolidated balance sheets. 1 Indiantown Cogeneration, L. P. Consolidated Balance Sheets As of June 30, 2000 and December 31, 1999 June 30, December 31, LIABILITIES AND PARTNERS' CAPITAL 2000 1999 (Unaudited) CURRENT LIABILITIES: Accrued payables/liabilities $ 11,881,276 $ 7,584,226 Accrued interest 2,395,902 2,267,017 Current portion - First Mortgage Bonds 11,337,015 11,533,135 Current portion lease payable - railcars 319,873 308,534 Working Capital Loan 1,202,974 - Total current liabilities 27,137,040 21,692,912 LONG TERM DEBT: First Mortgage Bonds 449,138,417 454,708,865 Tax Exempt Facility Revenue Bonds 125,010,000 125,010,000 Lease payable - railcars 4,112,344 4,275,166 Total long term debt 578,260,761 583,994,031 Reserve-Major Maintenance - 920,536 Total liabilities 605,397,801 606,607,479 PARTNERS' CAPITAL: Toyan Enterprises 25,298,390 26,517,489 Palm Power Corporation 8,418,765 8,824,455 Indiantown Project Investment Partnership 16,795,438 17,604,787 Thaleia 33,675,063 35,297,819 Total partners' capital 84,187,656 88,244,550 Total liabilities and partners' capital $689,585,457 $694,852,029 Capital $721,268,887 $708,139,691 The accompanying notes are an integral part of these consolidated balance sheets. 2 Indiantown Cogeneration, L.P. Consolidated Statements of Operations For the Six Months Ended June 30, 2000 and June 30, 1999 Six Months Ended Six Months Ended June 30, 2000 June 30, 1999 (Unaudited) (Unaudited) Operating Revenues: Electric capacity and capacity bonus revenue $61,902,210 $61,792,499 Electric energy revenue 24,743,970 14,354,858 Steam revenue 48,920 61,026 Total operating revenues 86,695,100 76,208,383 Cost of Sales: Fuel and ash 25,697,129 14,865,879 Operating and maintenance 9,847,441 8,725,799 Depreciation 7,574,455 7,682,245 Total cost of sales 43,119,025 31,273,923 Gross Profit 43,576,075 44,934,460 Other Operating Expenses: General and administrative 2,470,428 2,076,805 Insurance and taxes 3,216,646 3,316,904 Total other operating expenses 5,687,074 5,393,709 Operating Income 37,889,001 39,540,751 Non-Operating Income (Expenses): Interest expense (28,707,972) (28,847,362) Interest/Other income 1,141,541 931,992 Net non-operating expense (27,566,431) (27,915,370) Income before cumulative effect of 10,322,570 11,625,381 change in accounting principle Cumulative effect of change in accounting principle 920,536 - Net Income $11,243,106 $11,625,381 The accompanying notes are an integral part of these consolidated statements. 3 Indiantown Cogeneration, L.P. Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2000 and 1999 Six Months Six Months Ended Ended June 30, June 30, 2000 1999 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 11,243,106 $ 11,625,381 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 7,987,772 8,100,914 Increase in accounts receivable (723,121) (1,242,330) (Increase)decrease inventories and fuel reserves (785,485) 2,123,839 Increase in deposits and prepaids (426,160) (393,322) Increase in accounts payable, accrued liabilities and accrued interest 4,425,934 2,642,218 (Decrease) increase in major maintenance (920,536) 204,390 reserve Decrease in lease payable (151,483) (140,934) Net cash provided by operating activities 20,650,027 22,920,156 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant & equipment (1,710,949) (1,120,205) Increase in investment held by trustee (313,005) (431,251) Net cash used in investing activities (2,023,954) (1,551,454) CASH FLOWS FROM FINANCING ACTIVITIES: Payment of bonds (5,766,567) (4,998,000) Capital distributions (15,300,000) (16,770,000) Increase in working capital loan 1,202,974 - Net cash used in financing activities (21,066,567) (21,768,000) CHANGE IN CASH AND CASH EQUIVALENTS (1,237,521) (399,298) CASH and CASH EQUIVALENTS, beginning of year 2,416,997 2,419,089 CASH and CASH EQUIVALENTS, end of period $ 1,179,476 $ 2,019,791 The accompanying notes are an integral part of these consolidated statements. 4 Indiantown Cogeneration, L.P. Notes to Consolidated Financial Statements As of June 30, 2000 (Unaudited) 1.ORGANIZATION AND BUSINESS:   Indiantown Cogeneration, L.P. (the "Partnership") is a special purpose Delaware limited partnership formed on October 4, 1991. The Partnership was formed to develop, construct, and operate an approximately 330 megawatt (net) pulverized coal-fired cogeneration facility (the "Facility") located on an approximately 240 acre site in southwestern Martin County, Florida. The Facility produces electricity for sale to Florida Power & Light Company ("FPL") and supplies steam to Caulkins Indiantown Citrus Co. ("Caulkins") for its plant located near the Facility. The original general partners were Toyan Enterprises ("Toyan"), a California corporation and a wholly owned special purpose indirect subsidiary of PG&E Generating Company, LLC and Palm Power Corporation ("Palm"), a Delaware corporation and a special purpose indirect subsidiary of Bechtel Enterprises, Inc. ("Bechtel Enterprises"). The sole limited partner was TIFD III-Y, Inc. ("TIFD"), a special purpose indirect subsidiary of General Electric Capital Corporation ("GECC"). During 1994, the Partnership formed its sole, wholly owned subsidiary, Indiantown Cogeneration Funding Corporation ("ICL Funding"), to act as agent for, and co-issuer with, the Partnership in accordance with the 1994 bond offering. ICL Funding has no separate operations and has only $100 in assets. In 1998, Toyan consummated transactions with DCC Project Finance Twelve, Inc. ("PFT"), whereby PFT, through a new partnership (Indiantown Project Investment, L.P. ("IPILP")) with Toyan, became a new general partner in the Partnership. Toyan is the sole general partner of IPILP. Prior to the PFT transaction, Toyan converted some of its general partnership interest into a limited partnership interest such that Toyan now directly holds only a limited partnership interest in the Partnership. In addition, Bechtel Enterprises, sold all of the stock of Palm to a wholly owned indirect subsidiary of Cogentrix Energy, Inc. ("Cogentrix"). Palm holds a 10% general partner interest in the Partnership. On June 4, 1999, Thaleia, LLC ("Thaleia"), a wholly-owned subsidiary of Palm and indirect wholly-owned subsidiary of Cogentrix, acquired from TIFD a 19.9% limited partner interest in the Partnership. On September 20, 1999, Thaleia acquired another 20.0% limited partnership interest from TIFD and TIFD's membership on the Board of Control. On November 19, 1999, Thaleia purchased TIFD's remaining limited partner interest in the Partnership from TIFD. The net profits and losses of the Partnership are allocated to Toyan, Palm, TIFD, IPILP, and Thaleia (collectively, the "Partners") based on the following ownership percentages: 5 As of As of As of As of As of August 21, October 20, June 4, September 20, November 24, 1998 1998 1999 1999 1999 Toyan 30.05% 30.05% 30.05% 30.05% 30.05%
